Knox App. No. 97CA13. This cause is pending before the court as an appeal from the Court of Appeals for Knox County. Upon consideration of the motion of amicus curiae, Ohio State Building and Construction Trades Council, AFL-CIO, for leave to participate in oral argument currently scheduled for January 27,1999,
IT IS ORDERED by the court that the motion of amicus curiae, Ohio State Building and Construction Trades Council, AFL-CIO, for leave to participate in oral argument be, and hereby is, granted, and amicus curiae shall share the time allotted to appellant.